Case 2:12-cv-07677-CJC-PJW Document 52 Filed 11/14/18 Page 1 of 1 Page ID #:1227

                      UNITED STATES COURT OF APPEALS
                                                                      FILED
                             FOR THE NINTH CIRCUIT
                                                                      NOV 14 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




   DOUGLAS TROESTER, on behalf of               No. 14-55530
   himself and all others similarly situated,
                                                D.C. No. 2:12-cv-07677-GAF-PJW
                 Plaintiff - Appellant,
                                                U.S. District Court for Central
     v.                                         California, Los Angeles

   STARBUCKS CORPORATION,                       MANDATE
   Washington corporation,

                 Defendant - Appellee.


          The judgment of this Court, entered September 25, 2018, takes effect this

  date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Rhonda Roberts
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
